UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 00-4397
FREDERICK WILLIAM FARRINGTON,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
                James A. Beaty, Jr., District Judge.
                            (CR-99-127)

                   Submitted: December 8, 2000

                      Decided: December 22, 2000

      Before MICHAEL and TRAXLER, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Douglas T. Simons, SIMONS & ASSOCIATES, Durham, North Car-
olina, for Appellant. Walter C. Holton, Jr., United States Attorney,
Angela H. Miller, Assistant United States Attorney, Greensboro,
North Carolina, for Appellee.
2                   UNITED STATES v. FARRINGTON
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Frederick Farrington appeals his conviction and 116 month sen-
tence for possession of a firearm by a convicted felon, in violation of
18 U.S.C. § 922(g)(1) and § 924(a)(2) (West Supp. 2000). We affirm.

   Farrington contends that the district court erred in denying his
motion, under Fed. R. Crim. P. 29, for acquittal based on insufficient
evidence. When a motion for judgment of acquittal is based on the
claim that the evidence was insufficient, this Court reviews the denial
under the sufficiency of the evidence standard. See United States v.
Romer, 148 F.3d 359, 364 (4th Cir. 1998), cert. denied, 525 U.S.
1141 (1999). The conviction must be affirmed if the evidence, viewed
in the light most favorable to the government, is sufficient for any
rational jury to find the elements of the offense beyond a reasonable
doubt. United States v. Burgos, 94 F.3d 849, 862 (4th Cir. 1996). In
evaluating the sufficiency of the evidence, we do not review the credi-
bility of the witnesses, and we assume that the jury resolved all con-
tradictions in the testimony in favor of the government. Romer, 148
F.3d at 364.

   We have reviewed the record and briefs and find sufficient evi-
dence to support Farrington’s conviction. Accordingly, we affirm Far-
rington’s conviction and sentence. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

                                                          AFFIRMED
                          UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 00-4397
FREDERICK WILLIAM FARRINGTON,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
                James A. Beaty, Jr., District Judge.
                            (CR-99-127)

                   Submitted: December 8, 2000

                      Decided: December 22, 2000

      Before MICHAEL and TRAXLER, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Douglas T. Simons, SIMONS & ASSOCIATES, Durham, North Car-
olina, for Appellant. Walter C. Holton, Jr., United States Attorney,
Angela H. Miller, Assistant United States Attorney, Greensboro,
North Carolina, for Appellee.
2                   UNITED STATES v. FARRINGTON
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Frederick Farrington appeals his conviction and 116 month sen-
tence for possession of a firearm by a convicted felon, in violation of
18 U.S.C. § 922(g)(1) and § 924(a)(2) (West Supp. 2000). We affirm.

   Farrington contends that the district court erred in denying his
motion, under Fed. R. Crim. P. 29, for acquittal based on insufficient
evidence. When a motion for judgment of acquittal is based on the
claim that the evidence was insufficient, this Court reviews the denial
under the sufficiency of the evidence standard. See United States v.
Romer, 148 F.3d 359, 364 (4th Cir. 1998), cert. denied, 525 U.S.
1141 (1999). The conviction must be affirmed if the evidence, viewed
in the light most favorable to the government, is sufficient for any
rational jury to find the elements of the offense beyond a reasonable
doubt. United States v. Burgos, 94 F.3d 849, 862 (4th Cir. 1996). In
evaluating the sufficiency of the evidence, we do not review the credi-
bility of the witnesses, and we assume that the jury resolved all con-
tradictions in the testimony in favor of the government. Romer, 148
F.3d at 364.

   We have reviewed the record and briefs and find sufficient evi-
dence to support Farrington’s conviction. Accordingly, we affirm Far-
rington’s conviction and sentence. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

                                                          AFFIRMED